                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

HATTIE M. AUTHER, ET AL.                                                        PLAINTIFFS
versus                                                  Civil Action No. 4:18-cv-23-DMB-JMV
MERITOR, INC., ET AL.                                                        DEFENDANTS
                                                                            - and -
MILDRED GREEN, ET AL.                                                           PLAINTIFFS
versus                                                  Civil Action No. 4:18-cv-24-DMB-JMV
MERITOR, INC., ET AL.                                                       DEFENDANTS
                                                                            - and -
AUDREY HOUSE TURNER, ET AL.                                                     PLAINTIFFS
versus                                                  Civil Action No. 4:18-cv-25-DMB-JMV
MERITOR, INC., ET AL.                                                        DEFENDANTS
                                                                           - and -
PORTIA BOOKER                                                                      PLAINTIFF
versus                                                    Civil Action No. 4:18-cv-153-DMB-JMV
MERITOR, INC., ET AL.                                                          DEFENDANTS



                                                   ORDER

        This matter is before the court following a telephonic status conference at which the court ordered

and hereby memorializes the following directive to plaintiffs’ counsel: Provide a complete and accurate

descriptive accounting of the settlement status of each and every Plaintiff’s claim (property damage

and/or personal injury, including wrongful death) no later than 5:00 PM Friday June 7, 2019. This should

include a description of the status of any claim subject to third-party approval, anticipated impediments

thereto and anticipated resolution date (s), if any.


        SO ORDERED this 31st day of June, 2019.


                                           /s/ Jane M. Virden
                                           U. S. Magistrate Judge
